949 A.2d 846 (2008)
195 N.J. 416
STATE of New Jersey, Plaintiff-Respondent,
v.
Ryshan TATUM, Defendant-Petitioner.
No. C-546 September Term 2007, 61,610
Supreme Court of New Jersey.
February 20, 2008.
It is ORDERED that the petition for certification is granted, and the Court having determined that the Appellate Division improvidently reversed defendant's conviction before remanding the matter to the trial court for further proceedings;
IT IS ORDERED that the portion of the Appellate Division's judgment that reversed defendant's conviction is vacated; and it is further
ORDERED that the within matter is summarily remanded to the trial court to conduct an N.J.R.E. 104(a) hearing to determine if the testimony of the psychologist, Dr. J. Dennis Cadigan, and the substance abuse evaluator, Terry McCorkell, would be of assistance to the jury; and it is further ORDERED that if the trial court determines that the testimony would not assist the jury in arriving at a verdict, defendant's conviction and sentence shall stand; and it is further
ORDERED that if the trial court determines that Dr. Cadigan's or Mr. McCorkell's testimony would be of assistance to the jury, it shall vacate defendant's conviction and sentence and set the matter down for retrial.